[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SCHEDULING ORDER
Order: The following have been entered as orders of the Court resulting from the status conference on 9-2-92, and by agreement of counsel:
1. Objection (to be filed) To Request to Amend Answer  Special Defenses is to be heard on 9-14-92. If not heard on that date, the objection shall be deemed waived;
2. 3rd Party defendant is to file Answer to 3rd Party Complaint on or before 9-18-92; CT Page 8394
3. Should plaintiff's Objection to Request to Amend Answer  Special Defenses be sustained, defendant is to file Motion for Extension of Time Re: Disclosure of Expert Witnesses, which shall be heard on 9-18-92, or the defendant shall be deemed to have waived such motion; and
4. Defendant/3rd party plaintiff shall answer interrogatories  Requests for Production on or before 10-2-92.
Should the Amended Answer  Special Defenses be allowed to stand, then the Court will allow expert review to take place up to 90 days from today, with an additional 30 days for a review from the Dispute Resolution Institute. As noticed yesterday, this matter shall be pre-tried on 1-8-93 at 10:00 A.M., with Jury Selection to commence on 1-26-93 at 10:00 A.M.
By the court,
Arena, J.